DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is directed to Sindhu et al. (US 2010/0165871 A1) for the amended specific claimed teachings regarding the calculation of real-time bandwidth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (Howes) (US 2014/0146676 A1) (of record) in view of Daily et al. (Daily) (US 2016/0029102 A1) (of record) and Sindhu et al. (Sindhu) (US 2010/0165871 A1).
As to claim 1, while Howes discloses a network status of stream push terminal-based optimization method, the method comprising:
retrieving streaming media data from a to-be-transmitted queue and transmitting streaming media data to a relay terminal in a unit of time (paragraph 17-18, 20, 54-55, 65, 73, 92, 93);
determining, by the stream push terminal, time for transmission of current to-be-transmitted streaming media data in a to-be-transmitted queue based on a present real-time bandwidth (paragraph 17-18, 20, 54-55, 65, 73, 92, 93);
evaluating, by the stream push terminal, whether the time for transmission of the current to-be-transmitted streaming media data exceeds a predefined value (determining whether the transmission will exceed the allocated airtime for the content; paragraph 17-18, 20, 54-55, 65, 73, 92, 93); and
if the time for transmission of the current to-be-transmitted streaming media data exceeds the predefined value, employing a frame dropping approach to reduce an amount of transmitted data (dropping packets associated with particular frames based upon the network conditions; paragraph 16-17, 35, 50-52, 64, 73), he fails to specifically disclose upstream bandwidth and uploaded data and calculating a present real-time upstream bandwidth by determining in real-time an amount of streaming media data retrieved from the to-be-transmitted queue and transmitted in a unit of time.

Finally, in an analogous art, Sinhu discloses a broadcasting system (Fig. 1, 4; paragraph 30, 38) which will calculate a present real-time bandwidth by determining in real-time an amount of streaming media data retrieved from the to-be-transmitted queue and transmitted in a unit of time (calculated queue bandwidth based upon transmitted queue data during a time interval; paragraph 9-12, 29, 52-60) so as to efficiently determine how much bandwidth is actually being used by a transmission queue (paragraph 7-8, 29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howe’s system include upstream bandwidth and uploaded data, as taught in combination with Daily, for the typical benefit of enabling users to easily upload and stream live video content with minimal technical skill and expense.
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howe and Daily’s system include calculating a present real-time upstream bandwidth by determining in real-time an amount of streaming media data retrieved from the to-be-transmitted queue and transmitted in a unit of time, as taught in combination with Sindhu, for the typical benefit 

As to claim 2, Howes, Daily and Sindhu disclose wherein before calculating a present real-time upstream bandwidth by determining in real-time an amount of streaming media data retrieved from a to-be-transmitted queue and transmitted to a relay terminal in a unit of time, the method further comprises:
collecting, by the stream push terminal, audio data and/or video data (see Howes at paragraph 36);
audio-encoding and/or video-encoding, by the stream push terminal, the collected audio data and/or video data (see Howes at paragraph 36), respectively;
encapsulating, by the stream push terminal, the encoded audio data and/or the encoded video data into streaming media data (network transmission packets; see Howes at paragraph 28, 36);
placing, by the stream push terminal, the encapsulated streaming media format data into a to-be-transmitted queue (see Howes at Fig. 2, 4, 5A-B, paragraph 44-45).

As to claim 3, Howes, Daily and Sindhu disclose if the time for transmission of the current to-be-transmitted streaming media data does not exceed the predefined value, continuing transmitting, by the stream push terminal, remaining streaming media format data sequentially from the to-be-transmitted queue (maintaining transmission unless a change occurs indicating packets will not be transmitted in time; see Howes at paragraph 40, 54-57, 65, 73, 93, 157).

As to claim 4, Howes discloses a network status of stream push terminal-based optimization system (Fig. 1-2), the system comprising a stream push terminal, a viewing terminal, and a relay terminal, the stream push terminal pushing collected streaming media data, through the relay terminal, to the viewing terminal for viewing (paragraph 35-37, 59, 110), wherein the stream push terminal specifically includes a plurality of functional modules implemented by computer programs stored in a memory and executable by a processor, the plurality of functional modules comprise:
a determination module that is configured to determine time for transmission of current to-be-transmitted streaming media data based on a present real-time bandwidth (paragraph 17-18, 20, 54-55, 65, 73, 92, 93) based upon retrieving streaming media data from a to-be-transmitted queue and transmitting the streaming media data to a relay terminal in a unit of time (paragraph 17-18, 20, 54-55, 65, 73, 92, 93);
an evaluation module that is configured to evaluate whether the time for transmission of the current to-be-transmitted streaming media data exceeds a predefined value (determining whether the transmission will exceed the allocated airtime for the content; paragraph 17-18, 20, 54-55, 65, 73, 92, 93); and
a frame dropping module that is configured to employ a frame dropping approach to reduce an amount of transmitted data if the time for transmission of the current to-be-transmitted streaming media data exceeds the predefined value (dropping packets associated with particular frames based upon the network conditions; paragraph 16-17, 35, 50-52, 64, 73), he fails to specifically disclose upstream bandwidth and uploaded data and calculating a present real-time upstream bandwidth by determining in real-time 
In an analogous art, Daily discloses a broadcasting system where a broadcasting terminal will upload video content to a relay device (local broadcasting device uploading to server; see Fig. 2, 5-7; paragraph 24, 69, 73) and dynamically adjust the uploaded video based upon the upstream bandwidth (paragraph 24) so as to enable users to easily upload and stream live video content with minimal technical skill and expense (paragraph 9-10, 23-24).
Finally, in an analogous art, Sinhu discloses a broadcasting system (Fig. 1, 4; paragraph 30, 38) which will calculate a present real-time bandwidth by determining in real-time an amount of streaming media data retrieved from the to-be-transmitted queue and transmitted in a unit of time (calculated queue bandwidth based upon transmitted queue data during a time interval; paragraph 9-12, 29, 52-60) so as to efficiently determine how much bandwidth is actually being used by a transmission queue (paragraph 7-8, 29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howe’s system include upstream bandwidth and uploaded data, as taught in combination with Daily, for the typical benefit of enabling users to easily upload and stream live video content with minimal technical skill and expense.
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howe and Daily’s system include calculating a present real-time upstream bandwidth by determining in real-time an combination with Sindhu, for the typical benefit of efficiently determine how much bandwidth is actually being used by a transmission queue.

As to claim 5, Howes, Daily and Sindhu disclose wherein the determination module is specifically configured to:
collect audio data and/or video data (see Howes at paragraph 36);
audio-encode and/or video-encode the collected audio data and/or video data (see Howes at paragraph 36), respectively;
encapsulate the encoded audio data and/or the encoded video data into streaming media format data (network transmission packets; see Howes at paragraph 28, 36); and
place the encapsulated streaming media format data into a to-be-transmitted queue (see Howes at Fig. 2, 4, 5A-B, paragraph 44-45), retrieve the streaming media data from the to-be- transmitted queue, and transmit the streaming media data to the relay terminal (see Howes at paragraph 71-94), calculate the present real-time upstream bandwidth by determining in real-time an amount of streaming media data transmitted in a unit of time (see Howes at paragraph 41, 45, 46, 73, 93) and determine the time for transmission of the current to-be-transmitted streaming media data based on the present real-time upstream bandwidth (determine if packets in the queue will be transmitted within their required time; see Howes at paragraph 40, 54-57, 65, 73, 93, 157).

As to claim 6, Howes, Daily and Sindhu disclose wherein the plurality of functional modules further specifically includes a transmission module that is configured to continue transmitting remaining streaming media data sequentially from the to-be-transmitted queue if the time for transmission of the current to-be-transmitted streaming media data does not exceed the predefined value (maintaining transmission unless a change occurs indicating packets will not be transmitted in time; see Howes at paragraph 40, 54-57, 65, 73, 93, 157).

As to claim 7, while Howes discloses a stream push terminal comprising a plurality of functional modules implemented by computer programs stored in a memory and executable by a processor, the plurality of functional modules comprise:
a determination module that is configured to determine time for transmission of current to-be-transmitted streaming media data based on a present real-time bandwidth (paragraph 17-18, 20, 54-55, 65, 73, 92, 93) based upon retrieving streaming media data from a to-be-transmitted queue and transmitting the streaming media data to a relay terminal in a unit of time (paragraph 17-18, 20, 54-55, 65, 73, 92, 93);
an evaluation module that is configured to evaluate whether the time for transmission of the current to-be-transmitted streaming media data exceeds a predefined value (determining whether the transmission will exceed the allocated airtime for the content; paragraph 17-18, 20, 54-55, 65, 73, 92, 93); and
a frame dropping module that is configured to employ a frame dropping approach to reduce an amount of transmitted data if the time for transmission of the current to-be-
In an analogous art, Daily discloses a broadcasting system where a broadcasting terminal will upload video content to a relay device (local broadcasting device uploading to server; see Fig. 2, 5-7; paragraph 24, 69, 73) and dynamically adjust the uploaded video based upon the upstream bandwidth (paragraph 24) so as to enable users to easily upload and stream live video content with minimal technical skill and expense (paragraph 9-10, 23-24).
Finally, in an analogous art, Sinhu discloses a broadcasting system (Fig. 1, 4; paragraph 30, 38) which will calculate a present real-time bandwidth by determining in real-time an amount of streaming media data retrieved from the to-be-transmitted queue and transmitted in a unit of time (calculated queue bandwidth based upon transmitted queue data during a time interval; paragraph 9-12, 29, 52-60) so as to efficiently determine how much bandwidth is actually being used by a transmission queue (paragraph 7-8, 29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howe’s system include upstream bandwidth and uploaded data, as taught in combination with Daily, for the typical benefit 
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howe and Daily’s system include calculating a present real-time upstream bandwidth by determining in real-time an amount of streaming media data retrieved from the to-be-transmitted queue and transmitted in a unit of time, as taught in combination with Sindhu, for the typical benefit of efficiently determine how much bandwidth is actually being used by a transmission queue.

As to claim 8, Howes, Daily and Sindhu disclose wherein the determination module is specifically configured to:
collect audio data and/or video data (see Howes at paragraph 36);
audio-encode and/or video-encode the collected audio data and/or video data (see Howes at paragraph 36), respectively;
encapsulate the encoded audio data and/or the encoded video data into streaming media format data (network transmission packets; see Howes at paragraph 28, 36); and
place the encapsulated streaming media format data into a to-be-transmitted queue (see Howes at Fig. 2, 4, 5A-B, paragraph 44-45), retrieve the streaming media data from the to-be- transmitted queue, and transmit the streaming media data to a relay terminal (see Howes at paragraph 71-94), calculate the present real-time 

As to claim 9, Howes, Daily and Sindhu disclose wherein the determination module is further configured to determine the time for transmission of the current to-be-transmitted streaming media data based on the present real-time upstream bandwidth (determine if packets in the queue will be transmitted within their required time; see Howes at paragraph 40, 54-57, 65, 73, 93, 157).

As to claim 10, Howes, Daily and Sindhu disclose the plurality of functional modules further specifically includes a transmission module that is configured to continue transmitting remaining streaming media data sequentially from the to-be-transmitted queue if the time for transmission of the current to-be-transmitted streaming media data does not exceed the predefined value (maintaining transmission unless a change occurs indicating packets will not be transmitted in time; see Howes at paragraph 40, 54-57, 65, 73, 93, 157).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/James R Sheleheda/           Primary Examiner, Art Unit 2424